Citation Nr: 0334275	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1964 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2002, a statement of the case was issued in May 2002, and a 
substantive appeal was received that month.  

By that rating decision, the RO granted an increased rating 
of 20 percent for intervertebral disc syndrome.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before 
the Board.


REMAND

Before the Board can render a decision on this matter, a 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  
Included in this notice should be the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that in its statement of the 
case, the RO cited 38 C.F.R. § 3.159, a VCAA implementing 
regulation.  The Board observes, however, that 38 C.F.R. 
§ 3.159(b)(1) which afforded claimants a 30-day response 
period was recently held to be invalid.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Claimants are entitled to a one-
year period in which to respond to VCAA notice.  Id.  In view 
of the foregoing, a VCAA letter must be sent to the veteran.  
The letter must detail the types of evidence necessary to 
establish the claim as well as VA's and the veteran's 
respective responsibilities as to securing that evidence.  
The letter must also inform the veteran of his right to a 
one-year response period.

Evidence has been associated with the claims file that has 
not been considered by the RO.  The RO must review this 
evidence before the Board can adjudicate the claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that the veteran's low back disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
which pertains to intervertebral syndrome.  During the course 
of the appeal, the provisions of Diagnostic Code 5293 were 
amended, but the veteran was not given notice of the revised 
criteria for the evaluation of intervertebral disc syndrome.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002), effective 
September 23, 2002.  The RO must provide notice of the 
revised criteria.

Finally, the Board requires information as to the current 
state of the veteran's service-connected low back disability.  
Thus, an orthopedic examination in necessary in order to 
assess the severity of the relevant symptomatology.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The veteran must be scheduled for a 
VA orthopedic examination.  The examiner 
is asked to enumerate all of the 
veteran's low back symptomatology and 
comment on the severity of each such 
symptom.  The examiner should also elicit 
a history of the number and nature of any 
incapacitating episodes in the last 12 
months.  The examiner is asked to review 
the claims file in conjunction with the 
examination and to provide a rationale 
for all conclusions.  All necessary 
diagnostic tests should be accomplished.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim taking into consideration all of 
the evidence of record and the revised 
rating criteria.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Notice of the revised rating 
criteria for Intervertebral Disc Syndrome, 
67 Fed. Reg. 54345-54349 (August 22, 2002) 
should also be included.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



